Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 8-10, 13-16, 32, 35, and 37, in the reply filed on 07/05/2022 is acknowledged.

Claims 8-10, 13-16, 18-22, 30-33, and 35-38 are pending.
Claims 18-22, 30, 31, 33, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Claims 8-10, 13-16, 32, 35, and 37 are under examination on the merits.

Notes on Claim Formatting
Claim 34 is currently listed as “Previously presented” but the claim was canceled in the claim set, dated 06/05/2022. It is assumed that listing claim 34 as “Previously presented” was a typographical error. Appropriate correction is required.

Claim Rejections
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10, 13-16, 32, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,248,047. Although the claims at issue are not identical, they are not patentably distinct from each other, because the instant claims and those of U.S. Patent No. 11,248,047 recite a caninized antibody that binds canine PD-1, wherein said antibody comprises the HCDR1 of SEQ ID NO: 28, the HCDR2 of SEQ ID NO: 32, the HCDR3 of SEQ ID NO: 37, the LCDR1 of SEQ ID NO: 14, the LCDR2 of SEQ ID NO: 17, and the LCDR3 of SEQ ID NO: 23. Based upon the specification for U.S. Patent No. 11,248,047, it appears that a caninized antibody that binds canine PD-1, wherein said antibody comprises the HCDR1 of SEQ ID NO: 28, the HCDR2 of SEQ ID NO: 32, the HCDR3 of SEQ ID NO: 37, the LCDR1 of SEQ ID NO: 14, the LCDR2 of SEQ ID NO: 17, and the LCDR3 of SEQ ID NO: 23, is a murine antibody, and given that the instantly claimed caninized antibody that binds canine PD-1 and that of U.S. Patent No. 11,248,047 share identical heavy and light chain CDR amino acid sequences, one of ordinary skill in the art would reason that the instantly claimed caninized antibody that binds canine PD-1 and that of U.S. Patent No. 11,248,047 share PD-1 epitope specificities.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642